DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 4, 2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “one ends” on line 23 of page 4 under LISTING OF CLAIMS should be corrected, since applicant recites “ends” as being “one” , but “ends” inferred that it’s more than one.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in lines 2-4 on page 4 under LISTING OF CLAIMS.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has previously recited “one end of the connecting rod” in line 2. Differentiation of the elements (e.g., a "first end", a "second end", etc.) would further enhance the clarity of the claim.
Claim 1 recites the limitation "the other ends" in lines 1-2 on page 5 under LISTING OF CLAIMS.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the clamps" in lines 11 and 13 on page 5 under LISTING OF CLAIMS.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the clamps” refer back to “fixing clamps (13g)” or consider to be different structural elements.
Claim 1 recites the limitation "the perspective of equal strength design" in lines 17-18 on page 5 under LISTING OF CLAIMS.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shiomi, Allen Demers, Chung, Gao, and Nihei are cited as being relevant art, because each prior art discloses a flexible manipulator comprising a screw shaft motor, a guide coupling rods, and linear bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651